Exhibit 99.2 BB&T Corporation Quarterly Performance Summary Third Quarter 2011 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 1 Financial Highlights - Five Quarter Trend 2 Consolidated Statements of Income 3 Consolidated Statements of Income - Five Quarter Trend 4 Consolidated Balance Sheets 5 Consolidated Balance Sheets - Five Quarter Trend 6 Average Balance Sheets 7 Average Balance Sheets - Five Quarter Trend 8 Average Balances and Rates - Quarters 9 Average Balances and Rates - Year-To-Date 11 Credit Quality 12 Credit Quality - Supplemental Schedules Supplemental Commercial Real Estate Loan Portfolio Information 15 Supplemental Residential Mortgage Portfolio Information 16 Supplemental Troubled Debt Restructurings Information 17 Capital Information - Five Quarter Trend 18 Selected Items & Additional Information 19 NON-GAAP Reconciliation Table 20 BB&T Corporation Financial Highlights (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date September 30 % September 30 % 2011 2010 Change 2011 2010 Change Summary Income Statement Interest income $ 1,788 $ 1,796 (0.4 ) % $ 5,228 $ 5,461 (4.3 ) % Interest expense 334 449 (25.6 ) 1,063 1,375 (22.7 ) Net interest income - taxable equivalent 1,454 1,347 7.9 4,165 4,086 1.9 Less: Taxable-equivalent adjustment 38 33 15.2 110 98 12.2 Net interest income 1,416 1,314 7.8 4,055 3,988 1.7 Provision for credit losses 250 770 (67.5 ) 918 1,995 (54.0 ) Net interest income after provision for credit losses 1,166 544 114.3 3,137 1,993 57.4 Noninterest income 690 1,110 (37.8 ) 2,191 2,993 (26.8 ) Noninterest expense 1,417 1,408 0.6 4,184 4,249 (1.5 ) Income before income taxes 439 246 78.5 1,144 737 55.2 Provision for income taxes 68 27 151.9 212 100 112.0 Net income 371 219 69.4 932 637 46.3 Noncontrolling interest 5 9 (44.4 ) 34 29 17.2 Net income available to common shareholders 366 210 74.3 898 608 47.7 Per Common Share Data Earnings Basic $ 0.52 $ 0.30 73.3 % $ 1.29 $ 0.88 46.6 % Diluted 0.52 0.30 73.3 1.27 0.87 46.0 Cash dividends declared (1) 0.16 0.15 6.7 0.49 0.45 8.9 Book value 25.07 24.11 4.0 25.07 24.11 4.0 Tangible book value (2) 16.42 15.25 7.7 16.42 15.25 7.7 End of period shares outstanding (in thousands) 697,101 693,560 0.5 697,101 693,560 0.5 Weighted average shares (in thousands) Basic 697,052 693,017 0.6 696,335 691,982 0.6 Diluted 705,604 701,535 0.6 704,910 700,551 0.6 Performance Ratios Return on average assets 0.89 % 0.56 % 0.78 % 0.53 % Return on average common shareholders' equity 8.30 4.91 7.05 4.84 Net interest margin - taxable equivalent 4.09 4.09 4.08 4.03 Fee income ratio (3) 39.3 42.3 40.1 40.7 Efficiency ratio (3) 54.6 54.1 55.8 53.4 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 1.98 % 2.81 % 1.98 % 2.81 % Loans and leases plus foreclosed property 3.05 4.11 3.05 4.11 Net charge-offs as a percentage of average loans and leases 1.57 3.31 1.61 2.55 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.25 2.56 2.25 2.56 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.20 X 1.32 X 1.20 X 1.32 X Average Balances Total assets $ 165,520 $ 155,666 6.3 % $ 160,092 $ 159,723 0.2 % Total securities (4) 31,567 23,277 35.6 27,919 28,156 (0.8 ) Loans and leases 105,658 104,755 0.9 105,099 104,396 0.7 Deposits 115,056 103,505 11.2 109,080 107,171 1.8 Shareholders' equity 17,551 17,035 3.0 17,102 16,864 1.4 Period-End Balances Total assets $ 167,677 $ 157,230 6.6 % $ 167,677 $ 157,230 6.6 % Total securities (4) 32,784 24,497 33.8 32,784 24,497 33.8 Loans and leases 107,449 106,014 1.4 107,449 106,014 1.4 Deposits 117,567 106,419 10.5 117,567 106,419 10.5 Shareholders' equity 17,541 16,787 4.5 17,541 16,787 4.5 Capital Ratios (5) Risk-based Tier 1 12.5 % 11.7 % 12.5 % 11.7 % Total 16.1 15.7 16.1 15.7 Leverage 9.2 9.3 9.2 9.3 Tangible common equity (2) 7.1 7.0 7.1 7.0 Tier 1 common equity to risk-weighted assets (2) 9.8 9.0 9.8 9.0 (1) BB&T Corporation declared a special one-time dividend of $0.01 per common share in the first quarter of 2011. (2) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 18 of this supplement. (3) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 19 of this supplement. See Non-GAAP reconciliations. (4) Total securities includes securities available for sale (AFS) and securities held to maturity (HTM). Average balances reflect both AFS and HTM securities at amortized cost. Period-end balances reflect AFS securities at fair value and HTM securities at amortized cost. (5) Current quarter regulatory capital information is preliminary. Return to Table of Contents 1 BB&T Corporation Financial Highlights - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2011 2011 2011 2010 2010 Summary Income Statement Interest income $ 1,788 $ 1,727 $ 1,713 $ 1,793 $ 1,796 Interest expense 334 337 392 424 449 Net interest income - taxable equivalent 1,454 1,390 1,321 1,369 1,347 Less: Taxable-equivalent adjustment 38 36 36 37 33 Net interest income 1,416 1,354 1,285 1,332 1,314 Provision for credit losses 250 328 340 643 770 Net interest income after provision for credit losses 1,166 1,026 945 689 544 Noninterest income 690 787 714 964 1,110 Noninterest expense 1,417 1,395 1,372 1,421 1,408 Income before income taxes 439 418 287 232 246 Provision for income taxes 68 91 53 15 27 Net income 371 327 234 217 219 Noncontrolling interest 5 20 9 9 9 Net income available to common shareholders 366 307 225 208 210 Per Common Share Data Earnings Basic $ 0.52 $ 0.44 $ 0.32 $ 0.30 $ 0.30 Diluted 0.52 0.44 0.32 0.30 0.30 Cash dividends declared (1) 0.16 0.16 0.17 0.15 0.15 Book value 25.07 24.37 23.86 23.67 24.11 Tangible book value (2) 16.42 15.95 15.59 15.43 15.25 End of period shares outstanding (in thousands) 697,101 696,894 696,285 694,381 693,560 Weighted average shares (in thousands) Basic 697,052 696,625 695,309 693,993 693,017 Diluted 705,604 704,969 704,101 702,781 701,535 Performance Ratios Return on average assets 0.89 % 0.83 % 0.60 % 0.54 % 0.56 % Return on average common shareholders' equity 8.30 7.25 5.48 4.88 4.91 Net interest margin - taxable equivalent 4.09 4.15 4.01 4.04 4.09 Fee income ratio (3) 39.3 40.8 40.1 41.8 42.3 Efficiency ratio (3) 54.6 55.8 57.1 55.3 54.1 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 1.98 % 2.32 % 2.69 % 2.73 % 2.81 % Loans and leases plus foreclosed property 3.05 3.46 3.97 3.94 4.11 Net charge-offs as a percentage of average loans and leases 1.57 1.71 1.56 2.02 3.31 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.25 2.43 2.58 2.62 2.56 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.20 X 1.22 X 1.09 X 1.26 X 1.32 X Average Balances Total assets $ 165,520 $ 157,730 $ 156,931 $ 159,464 $ 155,666 Total securities (4) 31,567 27,060 25,059 25,988 23,277 Loans and leases 105,658 104,341 105,294 105,946 104,755 Deposits 115,056 106,466 105,614 105,592 103,505 Shareholders' equity 17,551 17,072 16,673 16,951 17,035 Period-End Balances Total assets $ 167,677 $ 159,310 $ 157,039 $ 157,081 $ 157,230 Total securities (4) 32,784 27,961 26,220 23,169 24,497 Loans and leases 107,449 105,350 104,887 107,264 106,014 Deposits 117,567 108,064 106,913 107,213 106,419 Shareholders' equity 17,541 17,049 16,670 16,498 16,787 Capital Ratios (5) Risk-based Tier 1 12.5 % 12.4 % 12.1 % 11.8 % 11.7 % Total 16.1 16.1 15.8 15.5 15.7 Leverage 9.2 9.5 9.3 9.1 9.3 Tangible common equity (2) 7.1 7.2 7.2 7.1 7.0 Tier 1 common equity to risk-weighted assets (2) 9.8 9.6 9.3 9.1 9.0 (1) BB&T Corporation declared a special one-time dividend of $0.01 per common share in the first quarter of 2011. (2) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 18 of this supplement. (3) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 19 of this supplement. See Non-GAAP reconciliations. (4) Total securities includes securities available for sale (AFS) and securities held to maturity (HTM). Average balances reflect both AFS and HTM securities at amortized cost. Period-end balances reflect AFS securities at fair value and HTM securities at amortized cost. (5) Current regulatory capital information is preliminary. Return to Table of Contents 2 BB&T Corporation Consolidated Statements of Income (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date Sept. 30 Change Sept. 30 Change 2011 2010 $ % 2011 2010 $ % Interest Income Interest and fees on loans and leases $ 1,546 $ 1,549 $ (3 ) (0.2 ) % $ 4,589 $ 4,514 $ 75 1.7 % Interest and dividends on securities 199 207 (8 ) (3.9 ) 512 834 (322 ) (38.6 ) Interest on other earning assets 5 6 (1 ) (16.7 ) 15 12 3 25.0 Total interest income 1,750 1,762 (12 ) (0.7 ) 5,116 5,360 (244 ) (4.6 ) Interest Expense Interest on deposits 150 225 (75 ) (33.3 ) 473 725 (252 ) (34.8 ) Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 3 5 (2 ) (40.0 ) 10 16 (6 ) (37.5 ) Interest on long-term debt 181 218 (37 ) (17.0 ) 578 631 (53 ) (8.4 ) Total interest expense 334 448 (114 ) (25.4 ) 1,061 1,372 (311 ) (22.7 ) Net interest income 1,416 1,314 102 7.8 4,055 3,988 67 1.7 Provision for credit losses 250 770 (520 ) (67.5 ) 918 1,995 (1,077 ) (54.0 ) Net interest income after provision for credit loss 1,166 544 622 114.3 3,137 1,993 1,144 57.4 Noninterest income Insurance income 241 252 (11 ) (4.4 ) 790 792 (2 ) (0.3 ) Service charges on deposits 141 147 (6 ) (4.1 ) 421 475 (54 ) (11.4 ) Mortgage banking income 123 184 (61 ) (33.2 ) 301 383 (82 ) (21.4 ) Investment banking and brokerage fees and commissions 81 85 (4 ) (4.7 ) 258 255 3 1.2 Checkcard fees 78 70 8 11.4 229 201 28 13.9 Other nondeposit fees and commissions 71 74 (3 ) (4.1 ) 204 202 2 1.0 Bankcard fees and merchant discounts 51 45 6 13.3 149 130 19 14.6 Trust and investment advisory revenues 43 40 3 7.5 131 117 14 12.0 Income from bank-owned life insurance 33 30 3 10.0 92 92 - - FDIC loss share income, net (104 ) (43 ) (61 ) 141.9 (243 ) (116 ) (127 ) 109.5 Securities gains (losses), net (39 ) 239 (278 ) (116.3 ) (41 ) 455 (496 ) (109.0 ) Other income, net (29 ) (13 ) (16 ) 123.1 (100 ) 7 (107 ) NM Total noninterest income 690 1,110 (420 ) (37.8 ) 2,191 2,993 (802 ) (26.8 ) Noninterest Expense Personnel expense 671 642 29 4.5 2,048 1,937 111 5.7 Foreclosed property expense 168 167 1 0.6 456 585 (129 ) (22.1 ) Occupancy and equipment expense 151 157 (6 ) (3.8 ) 457 453 4 0.9 Professional services 100 84 16 19.0 255 242 13 5.4 Regulatory charges 46 61 (15 ) (24.6 ) 166 152 14 9.2 Loan processing expenses 48 53 (5 ) (9.4 ) 150 135 15 11.1 Amortization of intangibles 24 30 (6 ) (20.0 ) 75 94 (19 ) (20.2 ) Software expense 30 28 2 7.1 85 87 (2 ) (2.3 ) Merger-related and restructuring charges, net - 10 (10 ) (100.0 ) - 65 (65 ) (100.0 ) Other expenses 179 176 3 1.7 492 499 (7 ) (1.4 ) Total noninterest expense 1,417 1,408 9 0.6 4,184 4,249 (65 ) (1.5 ) Earnings Income before income taxes 439 246 193 78.5 1,144 737 407 55.2 Provision for income taxes 68 27 41 151.9 212 100 112 112.0 Net Income 371 219 152 69.4 932 637 295 46.3 Noncontrolling interest 5 9 (4 ) (44.4 ) 34 29 5 17.2 Net income available to common shareholders $ 366 $ 210 $ 156 74.3 % $ 898 $ 608 $ 290 47.7 % Earnings Per Common Share Basic $ 0.52 $ 0.30 $ 0.22 73.3 % $ 1.29 $ 0.88 $ 0.41 46.6 % Diluted 0.52 0.30 0.22 73.3 1.27 0.87 0.40 46.0 Weighted Average Shares Outstanding Basic 697,052 693,017 4,035 0.6 696,335 691,982 4,353 0.6 Diluted 705,604 701,535 4,069 0.6 704,910 700,551 4,359 0.6 NM - not meaningful. Return to Table of Contest 3 BB&T Corporation Consolidated Statements of Income - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2011 2011 2011 2010 2010 Interest Income Interest and fees on loans and leases $ 1,546 $ 1,523 $ 1,520 $ 1,566 $ 1,549 Interest and dividends on securities 199 163 150 185 207 Interest on other earning assets 5 4 6 4 6 Total interest income 1,750 1,690 1,676 1,755 1,762 Interest Expense Interest on deposits 150 152 171 192 225 Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 3 3 4 6 5 Interest on long-term debt 181 181 216 225 218 Total interest expense 334 336 391 423 448 Net interest income 1,416 1,354 1,285 1,332 1,314 Provision for credit losses 250 328 340 643 770 Net interest income after provision for credit loss 1,166 1,026 945 689 544 Noninterest income Insurance income 241 299 250 249 252 Service charges on deposits 141 145 135 143 147 Mortgage banking income 123 83 95 138 184 Investment banking and brokerage fees and commissions 81 90 87 97 85 Checkcard fees 78 79 72 73 70 Other nondeposit fees and commissions 71 66 67 68 74 Bankcard fees and merchant discounts 51 52 46 47 45 Trust and investment advisory revenues 43 45 43 42 40 Income from bank-owned life insurance 33 29 30 31 30 FDIC loss share income, net (104 ) (81 ) (58 ) - (43 ) Securities gains (losses), net (39 ) (2 ) - 99 239 Other income, net (29 ) (18 ) (53 ) (23 ) (13 ) Total noninterest income 690 787 714 964 1,110 Noninterest Expense Personnel expense 671 683 694 679 642 Foreclosed property expense 168 145 143 162 167 Occupancy and equipment expense 151 152 154 155 157 Professional services 100 84 71 92 84 Regulatory charges 46 59 61 59 61 Loan processing expenses 48 49 53 45 53 Amortization of intangibles 24 25 26 28 30 Software expense 30 29 26 30 28 Merger-related and restructuring charges, net - 2 (2 ) 4 10 Other expenses 179 167 146 167 176 Total noninterest expense 1,417 1,395 1,372 1,421 1,408 Earnings Income before income taxes 439 418 287 232 246 Provision for income taxes 68 91 53 15 27 Net Income 371 327 234 217 219 Noncontrolling interest 5 20 9 9 9 Net income available to common shareholders $ 366 $ 307 $ 225 $ 208 $ 210 Earnings Per Common Share Basic $ 0.52 $ 0.44 $ 0.32 $ 0.30 $ 0.30 Diluted 0.52 0.44 0.32 0.30 0.30 Weighted Average Shares Outstanding Basic 697,052 696,625 695,309 693,993 693,017 Diluted 705,604 704,969 704,101 702,781 701,535 Return to Table of Contents 4 BB&T Corporation Consolidated Balance Sheets (Dollars in millions) As of September 30 Change 2011 2010 $ % Assets Cash and due from banks $ 1,312 $ 1,225 $ 87 7.1 % Interest-bearing deposits with banks 2,907 944 1,963 NM Federal funds sold and securities purchased under resale agreements or similar arrangements 185 285 (100 ) (35.1 ) Segregated cash due from banks 19 269 (250 ) (92.9 ) Trading securities at fair value 428 568 (140 ) (24.6 ) Securities available for sale at fair value (1) 24,649 24,497 152 0.6 Securities held to maturity 8,135 - 8,135 NM Loans and leases: Commercial loans and leases Commercial and industrial 34,817 32,591 2,226 6.8 Commercial real estate—other 10,931 11,729 (798 ) (6.8 ) Commercial real estate—residential ADC (2) 2,414 3,811 (1,397 ) (36.7 ) Direct retail lending 13,882 13,828 54 0.4 Sales finance loans 7,265 6,972 293 4.2 Revolving credit loans 2,128 2,065 63 3.1 Residential mortgage loans 19,361 16,316 3,045 18.7 Specialized lending 8,636 8,047 589 7.3 Other acquired loans 47 69 (22 ) (31.9 ) Total loans and leases held for investment (excluding covered loans) 99,481 95,428 4,053 4.2 Covered loans 5,222 6,753 (1,531 ) (22.7 ) Total loans and leases held for investment 104,703 102,181 2,522 2.5 Loans held for sale 2,746 3,833 (1,087 ) (28.4 ) Total loans and leases 107,449 106,014 1,435 1.4 Allowance for loan and lease losses (2,355 ) (2,611 ) 256 (9.8 ) FDIC loss share receivable 1,221 1,924 (703 ) (36.5 ) Premises and equipment 1,864 1,831 33 1.8 Goodwill 6,016 6,013 3 - Core deposit and other intangible assets 433 535 (102 ) (19.1 ) Residential mortgage servicing rights at fair value 573 585 (12 ) (2.1 ) Other assets (3) 14,841 15,151 (310 ) (2.0 ) Total assets $ 167,677 $ 157,230 $ 10,447 6.6 % Liabilities and Shareholders' Equity Deposits: (4) Noninterest-bearing deposits $ 24,557 $ 20,607 $ 3,950 19.2 % Interest checking 18,971 15,672 3,299 21.1 Money market and savings 43,858 35,911 7,947 22.1 Certificates and other time deposits 30,142 29,844 298 1.0 Foreign deposits - interest-bearing 39 4,385 (4,346 ) (99.1 ) Total deposits 117,567 106,419 11,148 10.5 Fed funds purchased, repos and other borrowings 3,953 5,820 (1,867 ) (32.1 ) Long-term debt 22,153 22,111 42 0.2 Other liabilities 6,463 6,093 370 6.1 Total liabilities 150,136 140,443 9,693 6.9 Shareholders' equity: Common stock 3,486 3,468 18 0.5 Additional paid-in capital 5,856 5,753 103 1.8 Retained earnings 8,493 7,833 660 8.4 Accumulated other comprehensive loss (356 ) (335 ) (21 ) 6.3 Noncontrolling interest 62 68 (6 ) (8.8 ) Total shareholders' equity 17,541 16,787 754 4.5 Total liabilities and shareholders' equity $ 167,677 $ 157,230 $ 10,447 6.6 % (1) Includes $1.7 billion and $1.5 billion at September 30, 2011 and 2010, respectively, covered by FDIC loss sharing agreements. (2) Commercial real estate - residential ADC represents residential acquisition, development and construction loans. (3) Includes $387 million and $314 million of foreclosed property and other assets covered by FDIC loss sharing agreements at September 30, 2011 and 2010, respectively. (4) Deposit categories were revised during the third quarter of 2011. Prior period amounts were reclassified to conform to the current period presentation. NM - not meaningful. Return to Table of Contents 5 BB&T Corporation Consolidated Balance Sheets - Five Quarter Trend (Dollars in millions) As of Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2011 2011 2011 2010 2010 Assets Cash and due from banks $ 1,312 $ 1,199 $ 1,030 $ 1,127 $ 1,225 Interest-bearing deposits with banks 2,907 1,337 865 931 944 Federal funds sold and securities purchased under resale agreements or similar arrangements 185 250 305 327 285 Segregated cash due from banks 19 19 153 309 269 Trading securities at fair value 428 564 730 633 568 Securities available for sale at fair value (1) 24,649 19,409 17,887 23,169 24,497 Securities held to maturity 8,135 8,552 8,333 - - Loans and leases: Commercial loans and leases Commercial and industrial 34,817 34,166 33,587 34,050 32,591 Commercial real estate—other 10,931 11,134 11,277 11,439 11,729 Commercial real estate—residential ADC 2,414 2,689 3,061 3,397 3,811 Direct retail lending 13,882 13,679 13,612 13,749 13,828 Sales finance loans 7,265 7,236 7,121 7,050 6,972 Revolving credit loans 2,128 2,091 2,063 2,127 2,065 Residential mortgage loans 19,361 18,372 18,228 17,550 16,316 Specialized lending 8,636 8,464 7,767 7,953 8,047 Other acquired loans 47 50 56 58 69 Total loans and leases held for investment (excluding covered loans) 99,481 97,881 96,772 97,373 95,428 Covered loans 5,222 5,504 5,803 6,194 6,753 Total loans and leases held for investment 104,703 103,385 102,575 103,567 102,181 Loans held for sale 2,746 1,965 2,312 3,697 3,833 Total loans and leases 107,449 105,350 104,887 107,264 106,014 Allowance for loan and lease losses (2,355 ) (2,516 ) (2,641 ) (2,708 ) (2,611 ) FDIC loss share receivable 1,221 1,446 1,580 1,922 1,924 Premises and equipment 1,864 1,846 1,830 1,840 1,831 Goodwill 6,016 6,016 6,014 6,008 6,013 Core deposit and other intangible assets 433 457 483 508 535 Residential mortgage servicing rights at fair value 573 879 928 830 585 Other assets (2) 14,841 14,502 14,655 14,921 15,151 Total assets $ 167,677 $ 159,310 $ 157,039 $ 157,081 $ 157,230 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 24,557 $ 22,507 $ 21,864 $ 20,637 $ 20,607 Interest checking 18,971 18,660 17,701 17,908 15,672 Money market and savings 43,858 39,356 40,388 36,964 35,911 Certificates and other time deposits 30,142 26,865 25,952 27,167 29,844 Foreign deposits - interest-bearing 39 676 1,008 4,537 4,385 Total deposits 117,567 108,064 106,913 107,213 106,419 Fed funds purchased, repos and other borrowings 3,953 4,842 5,186 5,673 5,820 Long-term debt 22,153 23,380 22,591 21,730 22,111 Other liabilities 6,463 5,975 5,679 5,967 6,093 Total liabilities 150,136 142,261 140,369 140,583 140,443 Shareholders' equity: Common stock 3,486 3,484 3,481 3,472 3,468 Additional paid-in capital 5,856 5,830 5,794 5,776 5,753 Retained earnings 8,493 8,241 8,042 7,935 7,833 Accumulated other comprehensive loss (356 ) (574 ) (706 ) (747 ) (335 ) Noncontrolling interest 62 68 59 62 68 Total shareholders' equity 17,541 17,049 16,670 16,498 16,787 Total liabilities and shareholders' equity $ 167,677 $ 159,310 $ 157,039 $ 157,081 $ 157,230 (1) Includes $1.7 billion, $1.7 billion, $1.7 billion, $1.5 billion and $1.5 billion at September 30, 2011, June 30, 2011, March 31, 2011, December 31, 2010 and September 30, 2010, respectively, covered by FDIC loss sharing agreements. (2) Includes $387 million, $390 million, $401 million, $360 million and $314 million of foreclosed property and other assets covered by FDIC loss sharing agreements at September 30, 2011, June 30, 2011, March 31, 2011, December 31, 2010 and September 30, 2010, respectively. Return to Table of Contents 6 BB&T Corporation Average Balance Sheets (Dollars in millions) Quarter Ended Year-to-Date September 30 Change September 30 Change 2011 2010 $ % 2011 2010 $ % Assets Total securities, at amortized cost (1) U.S. government-sponsored entities (GSE) $ 236 $ 54 $ 182 NM % $ 146 $ 742 $ (596 ) (80.3 ) % Mortgage-backed securities issued by GSE 27,104 18,636 8,468 45.4 23,368 22,729 639 2.8 States and political subdivisions 1,864 2,019 (155 ) (7.7 ) 1,907 2,067 (160 ) (7.7 ) Non-agency mortgage-backed securities 511 1,152 (641 ) (55.6 ) 551 1,225 (674 ) (55.0 ) Other securities 598 209 389 186.1 695 201 494 NM Covered securities 1,254 1,207 47 3.9 1,252 1,192 60 5.0 Total securities 31,567 23,277 8,290 35.6 27,919 28,156 (237 ) (0.8 ) Other earning assets 4,034 2,951 1,083 36.7 3,286 2,913 373 12.8 Loans and leases Commercial loans and leases Commercial and industrial 34,280 32,174 2,106 6.5 33,789 31,791 1,998 6.3 Commercial real estate—other 11,069 12,052 (983 ) (8.2 ) 11,240 12,190 (950 ) (7.8 ) Commercial real estate—residential ADC 2,576 4,394 (1,818 ) (41.4 ) 2,928 5,043 (2,115 ) (41.9 ) Direct retail lending 13,754 13,867 (113 ) (0.8 ) 13,685 14,008 (323 ) (2.3 ) Sales finance loans 7,234 6,906 328 4.7 7,166 6,682 484 7.2 Revolving credit loans 2,109 2,048 61 3.0 2,088 2,013 75 3.7 Residential mortgage loans 18,818 15,828 2,990 18.9 18,355 15,625 2,730 17.5 Specialized lending 8,652 8,046 606 7.5 8,162 7,725 437 5.7 Other acquired loans 48 73 (25 ) (34.2 ) 53 93 (40 ) (43.0 ) Total loans and leases held for investment (excluding covered loans) 98,540 95,388 3,152 3.3 97,466 95,170 2,296 2.4 Covered loans 5,342 6,957 (1,615 ) (23.2 ) 5,629 7,251 (1,622 ) (22.4 ) Total loans and leases held for investment 103,882 102,345 1,537 1.5 103,095 102,421 674 0.7 Loans held for sale 1,776 2,410 (634 ) (26.3 ) 2,004 1,975 29 1.5 Total loans and leases 105,658 104,755 903 0.9 105,099 104,396 703 0.7 Total earning assets 141,259 130,983 10,276 7.8 136,304 135,465 839 0.6 Nonearning assets 24,261 24,683 (422 ) (1.7 ) 23,788 24,258 (470 ) (1.9 ) Total assets $ 165,520 $ 155,666 $ 9,854 6.3 % $ 160,092 $ 159,723 $ 369 0.2 % Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 23,370 $ 20,099 $ 3,271 16.3 % $ 22,179 $ 19,309 $ 2,870 14.9 % Interest checking 19,004 15,704 3,300 21.0 18,326 16,424 1,902 11.6 Money market and savings 42,174 34,717 7,457 21.5 40,108 34,472 5,636 16.3 Certificates and other time deposits 30,140 32,353 (2,213 ) (6.8 ) 27,657 35,593 (7,936 ) (22.3 ) Foreign deposits - interest-bearing 368 632 (264 ) (41.8 ) 810 1,373 (563 ) (41.0 ) Total deposits 115,056 103,505 11,551 11.2 109,080 107,171 1,909 1.8 Fed funds purchased, repos and other borrowings 4,307 7,355 (3,048 ) (41.4 ) 5,682 8,879 (3,197 ) (36.0 ) Long-term debt 22,347 21,833 514 2.4 22,448 21,573 875 4.1 Other liabilities 6,259 5,938 321 5.4 5,780 5,236 544 10.4 Total liabilities 147,969 138,631 9,338 6.7 142,990 142,859 131 0.1 Shareholders' equity 17,551 17,035 516 3.0 17,102 16,864 238 1.4 Total liabilities and shareholders' equity $ 165,520 $ 155,666 $ 9,854 6.3 % $ 160,092 $ 159,723 $ 369 0.2 % Average balances exclude basis adjustments for fair value hedges. (1) Total securities include securities available for sale and securities held to maturity. NM - not meaningful. Return to Table of Contents 7 BB&T Corporation Average Balance Sheets - Five Quarter Trend (Dollars in millions) Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2011 2011 2011 2010 2010 Assets Total securities, at amortized cost (1) U.S. government-sponsored entities (GSE) $ 236 $ 106 $ 93 $ 52 $ 54 Mortgage-backed securities issued by GSE 27,104 22,516 20,409 21,067 18,636 States and political subdivisions 1,864 1,889 1,969 1,987 2,019 Non-agency mortgage-backed securities 511 547 595 1,025 1,152 Other securities 598 745 750 641 209 Covered securities 1,254 1,257 1,243 1,216 1,207 Total securities 31,567 27,060 25,059 25,988 23,277 Other earning assets 4,034 2,834 2,978 2,995 2,951 Loans and leases Commercial loans and leases Commercial and industrial 34,280 33,647 33,433 32,733 32,174 Commercial real estate—other 11,069 11,287 11,368 11,661 12,052 Commercial real estate—residential ADC 2,576 2,933 3,281 3,650 4,394 Direct retail lending 13,754 13,629 13,672 13,770 13,867 Sales finance loans 7,234 7,184 7,080 7,015 6,906 Revolving credit loans 2,109 2,070 2,082 2,086 2,048 Residential mortgage loans 18,818 18,311 17,926 16,974 15,828 Specialized lending 8,652 8,029 7,797 7,937 8,046 Other acquired loans 48 53 57 63 73 Total loans and leases held for investment (excluding covered loans) 98,540 97,143 96,696 95,889 95,388 Covered loans 5,342 5,625 5,927 6,488 6,957 Total loans and leases held for investment 103,882 102,768 102,623 102,377 102,345 Loans held for sale 1,776 1,573 2,671 3,569 2,410 Total loans and leases 105,658 104,341 105,294 105,946 104,755 Total earning assets 141,259 134,235 133,331 134,929 130,983 Nonearning assets 24,261 23,495 23,600 24,535 24,683 Total assets $ 165,520 $ 157,730 $ 156,931 $ 159,464 $ 155,666 Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 23,370 $ 22,151 $ 20,990 $ 21,027 $ 20,099 Interest checking 19,004 18,337 17,622 16,628 15,704 Money market and savings 42,174 39,388 38,724 36,341 34,717 Certificates and other time deposits 30,140 25,977 26,815 28,085 32,353 Foreign deposits - interest-bearing 368 613 1,463 3,511 632 Total deposits 115,056 106,466 105,614 105,592 103,505 Fed funds purchased, repos and other borrowings 4,307 5,486 7,286 9,446 7,355 Long-term debt 22,347 23,114 21,879 21,890 21,833 Other liabilities 6,259 5,592 5,479 5,585 5,938 Total liabilities 147,969 140,658 140,258 142,513 138,631 Shareholders' equity 17,551 17,072 16,673 16,951 17,035 Total liabilities and shareholders' equity $ 165,520 $ 157,730 $ 156,931 $ 159,464 $ 155,666 Average balances exclude basis adjustments for fair value hedges. (1) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 8 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended September 30, 2011 June 30, 2011 (1) Interest (2) (1) Interest (2) Average Income/ Yields/ Average Income/ Yields/ Balances Expense Rates Balances Expense Rates Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 236 $ 1 0.88 % $ 106 $ - 1.91 % Mortgage-backed securities issued by GSE 27,104 129 1.89 22,516 95 1.69 States and political subdivisions 1,864 26 5.78 1,889 28 5.74 Non-agency mortgage-backed securities 511 9 6.90 547 8 6.44 Other securities 598 2 1.55 745 3 1.49 Covered securities 1,254 45 14.21 1,257 43 13.66 Total securities 31,567 212 2.68 27,060 177 2.62 Other earning assets 4,034 6 0.51 2,834 4 0.62 Loans and leases Commercial loans and leases Commercial and industrial 34,280 363 4.21 33,647 356 4.25 Commercial real estate—other 11,069 105 3.78 11,287 107 3.79 Commercial real estate—residential ADC 2,576 23 3.53 2,933 26 3.56 Direct retail lending 13,754 177 5.10 13,629 175 5.15 Sales finance loans 7,234 87 4.78 7,184 90 4.99 Revolving credit loans 2,109 46 8.77 2,070 45 8.75 Residential mortgage loans 18,818 228 4.83 18,311 219 4.80 Specialized lending 8,652 246 11.28 8,029 233 11.68 Other acquired loans 48 4 33.74 53 5 34.52 Total loans and leases held for investment (excluding covered loans) 98,540 1,279 5.16 97,143 1,256 5.19 Covered loans 5,342 273 20.29 5,625 274 19.47 Total loans and leases held for investment 103,882 1,552 5.94 102,768 1,530 5.97 Loans held for sale 1,776 18 3.98 1,573 16 4.01 Total loans and leases 105,658 1,570 5.91 104,341 1,546 5.94 Total earning assets 141,259 1,788 5.03 134,235 1,727 5.16 Nonearning assets 24,261 23,495 Total assets $ 165,520 $ 157,730 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 19,004 8 0.16 $ 18,337 8 0.16 Money market and savings 42,174 30 0.29 39,388 35 0.35 Certificates and other time deposits 30,140 112 1.47 25,977 111 1.72 Foreign deposits - interest-bearing 368 - 0.04 613 (2) (0.97 ) Total interest-bearing deposits 91,686 150 0.65 84,315 152 0.72 Fed funds purchased, repos and other borrowings 4,307 3 0.31 5,486 4 0.22 Long-term debt 22,347 181 3.22 23,114 181 3.14 Total interest-bearing liabilities 118,340 334 1.12 112,915 337 1.19 Noninterest-bearing deposits 23,370 22,151 Other liabilities 6,259 5,592 Shareholders' equity 17,551 17,072 Total liabilities and shareholders' equity $ 165,520 $ 157,730 Average interest-rate spread 3.91 3.97 Net interest income/ net interest margin $ 1,454 4.09 % $ 1,390 4.15 % Taxable-equivalent adjustment $ 38 $ 36 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. (3) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 9 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended March 31, 2011 December 31, 2010 September 30, 2010 (1) Interest (2) (1) Interest (2) (1) Interest (2) Average Income/ Yields/ Average Income/ Yields/ Average Income/ Yields/ Balances Expense Rates Balances Expense Rates Balances Expense Rates Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 93 $ 1 2.41 % $ 52 $ 1 4.60 % $ 54 $ - 4.65 % Mortgage-backed securities issued by GSE 20,409 84 1.65 21,067 102 1.95 18,636 150 3.22 States and political subdivisions 1,969 27 5.55 1,987 27 5.58 2,019 29 5.55 Non-agency mortgage-backed securities 595 10 6.38 1,025 15 5.93 1,152 17 5.90 Other securities 750 3 1.56 641 4 1.91 209 1 2.74 Covered securities 1,243 37 12.06 1,216 50 16.45 1,207 23 7.61 Total securities 25,059 162 2.59 25,988 199 3.07 23,277 220 3.78 Other earning assets 2,978 6 0.80 2,995 4 0.56 2,951 6 0.54 Loans and leases Commercial loans and leases Commercial and industrial 33,433 359 4.35 32,733 370 4.48 32,174 364 4.49 Commercial real estate—other 11,368 108 3.84 11,661 111 3.78 12,052 115 3.78 Commercial real estate—residential ADC 3,281 28 3.50 3,650 33 3.60 4,394 38 3.40 Direct retail lending 13,672 174 5.17 13,770 181 5.23 13,867 184 5.26 Sales finance loans 7,080 91 5.23 7,015 97 5.48 6,906 100 5.73 Revolving credit loans 2,082 46 8.90 2,086 46 8.62 2,048 44 8.64 Residential mortgage loans 17,926 223 4.97 16,974 218 5.14 15,828 213 5.39 Specialized lending 7,797 227 11.76 7,937 231 11.53 8,046 229 11.33 Other acquired loans 57 4 31.68 63 5 28.84 73 3 18.97 Total loans and leases held for investment (excluding covered loans) 96,696 1,260 5.27 95,889 1,292 5.35 95,388 1,290 5.38 Covered loans 5,927 262 17.96 6,488 271 16.59 6,957 258 14.72 Total loans and leases held for investment 102,623 1,522 6.00 102,377 1,563 6.06 102,345 1,548 6.01 Loans held for sale 2,671 23 3.48 3,569 27 3.09 2,410 22 3.56 Total loans and leases 105,294 1,545 5.94 105,946 1,590 5.96 104,755 1,570 5.96 Total earning assets 133,331 1,713 5.19 134,929 1,793 5.28 130,983 1,796 5.45 Nonearning assets 23,600 24,535 24,683 Total assets $ 156,931 $ 159,464 $ 155,666 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 17,622 7 0.17 $ 16,628 7 0.16 $ 15,704 6 0.16 Money market and savings 38,724 40 0.42 36,341 41 0.45 34,717 42 0.48 Certificates and other time deposits 26,815 124 1.88 28,085 144 2.03 32,353 177 2.16 Foreign deposits - interest-bearing 1,463 - (0.26 ) 3,511 - 0.03 632 - (0.49 ) Total interest-bearing deposits 84,624 171 0.82 84,565 192 0.90 83,406 225 1.07 Fed funds purchased, repos and other borrowings 7,286 5 0.30 9,446 7 0.29 7,355 6 0.32 Long-term debt 21,879 216 3.97 21,890 225 4.10 21,833 218 3.98 Total interest-bearing liabilities 113,789 392 1.39 115,901 424 1.45 112,594 449 1.58 Noninterest-bearing deposits 20,990 21,027 20,099 Other liabilities 5,479 5,585 5,938 Shareholders' equity 16,673 16,951 17,035 Total liabilities and shareholders' equity $ 156,931 $ 159,464 $ 155,666 Average interest-rate spread 3.80 3.83 3.87 Net interest income/ net interest margin $ 1,321 4.01 % $ 1,369 4.04 % $ 1,347 4.09 % Taxable-equivalent adjustment $ 36 $ 37 $ 33 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. (3) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 10 BB&T Corporation Average Balances and Rates - Year-To-Date (Dollars in millions) Year-to-Date September 30, 2011 September 30, 2010 (1) Interest (2) (1) Interest (2) Average Income/ Yields/ Average Income/ Yields/ Balances Expense Rates Balances Expense Rates Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 146 $ 2 1.45 % $ 742 $ 20 3.65 % Mortgage-backed securities issued by GSE 23,368 308 1.76 22,729 621 3.64 States and political subdivisions 1,907 81 5.69 2,067 85 5.46 Non-agency mortgage-backed securities 551 27 6.56 1,225 54 5.85 Other securities 695 8 1.53 201 3 2.44 Covered securities 1,252 125 13.31 1,192 92 10.27 Total securities 27,919 551 2.63 28,156 875 4.14 Other earning assets 3,286 16 0.63 2,913 13 0.55 Loans and leases Commercial loans and leases Commercial and industrial 33,789 1,078 4.27 31,791 1,057 4.44 Commercial real estate—other 11,240 320 3.81 12,190 354 3.89 Commercial real estate—residential ADC 2,928 77 3.53 5,043 138 3.65 Direct retail lending 13,685 526 5.14 14,008 556 5.31 Sales finance loans 7,166 268 5.00 6,682 300 6.00 Revolving credit loans 2,088 137 8.80 2,013 132 8.79 Residential mortgage loans 18,355 670 4.86 15,625 641 5.47 Specialized lending 8,162 706 11.56 7,725 661 11.44 Other acquired loans 53 13 33.26 93 9 13.58 Total loans and leases held for investment (excluding covered loans) 97,466 3,795 5.20 95,170 3,848 5.40 Covered loans 5,629 809 19.21 7,251 662 12.20 Total loans and leases held for investment 103,095 4,604 5.97 102,421 4,510 5.89 Loans held for sale 2,004 57 3.77 1,975 63 4.23 Total loans and leases 105,099 4,661 5.93 104,396 4,573 5.85 Total earning assets 136,304 5,228 5.12 135,465 5,461 5.38 Nonearning assets 23,788 24,258 Total assets $ 160,092 $ 159,723 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 18,326 23 0.16 $ 16,424 22 0.18 Money market and savings 40,108 105 0.35 34,472 134 0.52 Certificates and other time deposits 27,657 347 1.68 35,593 571 2.14 Foreign deposits - interest-bearing 810 (2) (0.39 ) 1,373 (2) (0.22 ) Total interest-bearing deposits 86,901 473 0.73 87,862 725 1.10 Fed funds purchased, repos and other borrowings 5,682 12 0.28 8,879 19 0.28 Long-term debt 22,448 578 3.44 21,573 631 3.91 Total interest-bearing liabilities 115,031 1,063 1.23 118,314 1,375 1.55 Noninterest-bearing deposits 22,179 19,309 Other liabilities 5,780 5,236 Shareholders' equity 17,102 16,864 Total liabilities and shareholders' equity $ 160,092 $ 159,723 Average interest-rate spread 3.89 3.83 Net interest income/ net interest margin $ 4,165 4.08 % $ 4,086 4.03 % Taxable-equivalent adjustment $ 110 $ 98 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. (3) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 11 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2011 2011 2011 2010 2010 Nonperforming assets (1) Nonaccrual loans and leases Commercial loans and leases Commercial and industrial $ 579 $ 611 $ 594 $ 508 $ 491 Commercial real estate—other 438 467 508 405 328 Commercial real estate—residential ADC 428 460 568 513 454 Direct retail lending 151 172 182 191 216 Sales finance loans 7 7 9 6 6 Residential mortgage loans (6) 298 292 511 466 416 Specialized lending 56 52 55 60 62 Total nonaccrual loans and leases held for investment 1,957 2,061 2,427 2,149 1,973 Loans held for sale 26 116 189 521 826 Total nonaccrual loans and leases 1,983 2,177 2,616 2,670 2,799 Foreclosed real estate (2) 950 1,147 1,211 1,259 1,309 Other foreclosed property 36 29 36 42 39 Total nonperforming assets (excluding covered assets) (2) $ 2,969 $ 3,353 $ 3,863 $ 3,971 $ 4,147 Performing troubled debt restructurings (TDRs) (3) Commercial loans and leases Commercial and industrial $ 64 $ 100 $ 125 $ 205 $ 260 Commercial real estate—other 124 153 233 280 300 Commercial real estate—residential ADC 55 105 120 172 316 Direct retail lending 141 143 146 141 131 Sales finance loans 6 6 5 5 - Revolving credit loans 63 62 62 62 62 Residential mortgage loans (7) 568 570 587 585 566 Specialized lending 46 39 31 26 4 Total performing TDRs (7) $ 1,067 $ 1,178 $ 1,309 $ 1,476 $ 1,639 Loans 90 days or more past due and still accruing Commercial loans and leases Commercial and industrial $ 1 $ 4 $ 6 $ 8 $ 7 Commercial real estate—other 2 4 20 4 3 Commercial real estate—residential ADC - - 5 8 10 Direct retail lending 52 59 59 76 69 Sales finance loans 19 21 23 27 27 Revolving credit loans 15 16 18 20 21 Residential mortgage loans (8)(10) 91 90 124 143 137 Specialized lending 5 7 6 6 7 Other acquired loans 2 2 2 3 5 Total loans 90 days past due and still accruing (excluding covered loans) (4)(8)(10) $ 187 $ 203 $ 263 $ 295 $ 286 Loans 30-89 days past due Commercial loans and leases Commercial and industrial $ 76 $ 72 $ 137 $ 163 $ 213 Commercial real estate—other 27 35 54 68 171 Commercial real estate—residential ADC 27 25 40 84 151 Direct retail lending 148 154 166 189 181 Sales finance loans 67 68 67 95 99 Revolving credit loans 23 22 24 28 28 Residential mortgage loans (9)(11) 445 426 444 532 551 Specialized lending 243 198 166 248 242 Other acquired loans 1 - 1 1 2 Total loans 30-89 days past due (excluding covered loans) (5)(9)(11) $ 1,057 $ 1,000 $ 1,099 $ 1,408 $ 1,638 (1) Covered and other acquired loans are considered to be performing due to the application of the accretion method. Covered loans that are contractually past due are noted in the footnotes below. (2) Excludes foreclosed real estate totaling $355 million, $348 million, $362 million, $313 million and $276 million at September 30, 2011, June 30, 2011, March 31, 2011, December 31, 2010 and September 30, 2010, respectively, that are covered by FDIC loss sharing agreements. (3) Excludes TDRs that are nonperforming totaling $319 million, $381 million, $479 million, $479 million and $489 million at September 30, 2011, June 30, 2011, March 31, 2011, December 31, 2010 and September 30, 2010, respectively. These amounts are included in total nonperforming assets. (4) Excludes loans past due 90 days or more that are covered by FDIC loss sharing agreements totaling $872 million, $935 million, $1.2 billion, $1.1 billion and $1.3 billion at September 30, 2011, June 30, 2011, March 31, 2011, December 31, 2010 and September 30, 2010, respectively. (5) Excludes loans past due 30-89 days that are covered by FDIC loss sharing agreements totaling $211 million, $308 million, $252 million, $363 million and $329 million at September 30, 2011, June 30, 2011, March 31, 2011, December 31, 2010 and September 30, 2010, respectively. (6) Includes a reduction of $231 million in mortgage loans during the second quarter of 2011 in connection with BB&T's NPA disposition strategy. (7) Excludes restructured mortgage loans that are government guaranteed totaling $214 million, $184 million, $148 million, $129 million, and $153 million at September 30, 2011, June 30, 2011, March 31, 2011, December 31, 2010 and September 30, 2010, respectively. Includes mortgage loans held for sale. (8) Excludes mortgage loans past due 90 days or more that are government guaranteed totaling $185 million, $162 million, $187 million, $153 million and $119 million at September 30, 2011, June 30, 2011, March 31, 2011, December 31, 2010 and September 30, 2010, respectively. Includes past due mortgage loans held for sale. (9) Excludes mortgage loans past due 30-89 days that are government guaranteed totaling $82 million, $78 million, $71 million, $83 million and $74 million at September 30, 2011, June 30, 2011, March 31, 2011, December 31, 2010 and September 30, 2010, respectively. Includes past due mortgage loans held for sale. (10) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase that are past due 90 days or more totaling $389 million, $389 million, $406 million, $425 million and $403 million at September 30, 2011, June 30, 2011, March 31, 2011, December 31, 2010 and September 30, 2010, respectively. (11) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase that are past due 30-89 days totaling $7 million, $7 million, $6 million, $7 million and $7 million at September 30, 2011, June 30, 2011, March 31, 2011, December 31, 2010 and September 30, 2010, respectively. Return to Table of Contents 12 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 Allowance for credit losses Beginning balance $ 2,575 $ 2,691 $ 2,755 $ 2,650 $ 2,753 Provision for credit losses (excluding covered loans) 243 313 340 543 743 Provision for covered loans 7 15 - 100 27 Charge-offs Commercial loans and leases (1) Commercial and industrial (102 ) (62 ) (78 ) (103 ) (143 ) Commercial real estate—other (64 ) (81 ) (68 ) (125 ) (244 ) Commercial real estate—residential ADC (61 ) (78 ) (71 ) (107 ) (285 ) Direct retail lending (74 ) (66 ) (78 ) (87 ) (83 ) Sales finance loans (7 ) (7 ) (10 ) (12 ) (10 ) Revolving credit loans (23 ) (24 ) (27 ) (28 ) (28 ) Residential mortgage loans (2) (41 ) (129 ) (54 ) (58 ) (52 ) Specialized lending (42 ) (43 ) (52 ) (57 ) (56 ) Covered loans (53 ) - Total charge-offs (467 ) (490 ) (438 ) (577 ) (901 ) Recoveries Commercial loans and leases (1) Commercial and industrial 9 9 4 4 4 Commercial real estate—other 6 6 3 4 - Commercial real estate—residential ADC 9 7 4 6 4 Direct retail lending 10 8 9 8 7 Sales finance loans 2 3 2 2 2 Revolving credit loans 4 5 5 4 4 Residential mortgage loans (2) 1 1 1 1 1 Specialized lending 7 7 6 10 6 Total recoveries 48 46 34 39 28 Net charge-offs (419 ) (444 ) (404 ) (538 ) (873 ) Ending balance $ 2,406 $ 2,575 $ 2,691 $ 2,755 $ 2,650 Allowance for credit losses Allowance for loan and lease losses (excluding covered loans) $ 2,242 $ 2,357 $ 2,497 $ 2,564 $ 2,567 Allowance for covered loans 113 159 144 144 44 Reserve for unfunded lending commitments 51 59 50 47 39 Total $ 2,406 $ 2,575 $ 2,691 $ 2,755 $ 2,650 As of/For the Nine Months Ended September 30 2011 2010 Allowance for credit losses Beginning balance $ 2,755 $ 2,672 Provision for credit losses (excluding covered loans) 896 1,951 Provision for covered loans 22 44 Charge-offs Commercial loans and leases (1) Commercial and industrial (242 ) (270 ) Commercial real estate—other (213 ) (345 ) Commercial real estate—residential ADC (210 ) (558 ) Direct retail lending (218 ) (251 ) Sales finance loans (24 ) (36 ) Revolving credit loans (74 ) (90 ) Residential mortgage loans (2) (224 ) (336 ) Specialized lending (137 ) (195 ) Covered loans (53 ) - Total charge-offs (1,395 ) (2,081 ) Recoveries Commercial loans and leases (1) Commercial and industrial 22 14 Commercial real estate—other 15 1 Commercial real estate—residential ADC 20 8 Direct retail lending 27 25 Sales finance loans 7 7 Revolving credit loans 14 12 Residential mortgage loans (2) 3 3 Specialized lending 20 21 Total recoveries 128 91 Net charge-offs (1,267 ) (1,990 ) Other changes - (27 ) Ending balance $ 2,406 $ 2,650 (1) Includes net charge-offs of $26 million, $431 million and $7 million in commercial loans and leases during the fourth, third and second quarters of 2010, respectively, in connection with BB&T's NPA disposition strategy. (2) Includes net charge-offs of $87 million and $141 million in mortgage loans during the second quarters of 2011 and 2010, respectively, in connection with BB&T's NPA disposition strategy. Return to Table of Contents 13 BB&T Corporation Credit Quality As of/For the Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2011 2011 2011 2010 2010 Asset Quality Ratios (including amounts related to covered loans and covered foreclosed property) Loans 30-89 days past due and still accruing as a percentage of total loans and leases (1)(2) 1.18 % 1.24 % 1.29 % 1.65 % 1.86 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases (1)(2) 0.99 1.08 1.36 1.34 1.53 Nonperforming loans and leases as a percentage of total loans and leases 1.85 2.07 2.49 2.49 2.64 Nonperforming assets as a percentage of: Total assets 1.98 2.32 2.69 2.73 2.81 Loans and leases plus foreclosed property 3.05 3.46 3.97 3.94 4.11 Net charge-offs as a percentage of average loans and leases 1.57 1.71 1.56 2.02 3.31 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.25 2.43 2.58 2.62 2.56 Ratio of allowance for loan and lease losses to: Net charge-offs 1.42 X 1.41 X 1.61 X 1.27 X 0.75 X Nonperforming loans and leases held for investment 1.20 1.22 1.09 1.26 1.32 Asset Quality Ratios (excluding amounts related to covered loans and covered foreclosed property) (3) Loans 30-89 days past due and still accruing as a percentage of total loans and leases (1)(2) 1.03 % 1.00 % 1.11 % 1.39 % 1.65 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases (1)(2) 0.18 0.20 0.27 0.29 0.29 Nonperforming loans and leases as a percentage of total loans and leases 1.94 2.18 2.64 2.64 2.82 Nonperforming assets as a percentage of: Total assets 1.83 2.18 2.56 2.64 2.76 Loans and leases plus foreclosed property 2.88 3.32 3.85 3.88 4.12 Net charge-offs as a percentage of average loans and leases (4) 1.44 1.80 1.65 2.15 3.54 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.25 2.41 2.58 2.63 2.69 Ratio of allowance for loan and lease losses to: Net charge-offs 1.55 X 1.32 X 1.52 X 1.20 X 0.74 X Nonperforming loans and leases held for investment 1.15 1.14 1.03 1.19 1.30 As of/For the Nine Months Ended September 30 2011 2010 Asset Quality Ratios Including covered loans: Net charge-offs as a percentage of average loans and leases 1.61 % 2.55 % Ratio of allowance for loan and lease losses to net charge-offs 1.39 X 0.98 X Excluding covered loans: Net charge-offs as a percentage of average loans and leases (4) 1.63 % 2.74 % Ratio of allowance for loan and lease losses to net charge-offs 1.38 X 0.96 X Applicable ratios are annualized. (1) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. Refer to the footnotes on page 12 of this supplement for amounts related to these loans. (2) Excludes mortgage loans guaranteed by the government. Refer to the footnotes on page 12 of this supplement for amounts related to these loans. (3) These asset quality ratios have been adjusted to remove the impact of covered loans and covered foreclosed property. Appropriate adjustments to the numerator and denominator have been reflected in the calculation of these ratios. Management believes the inclusion of covered loans in certain asset quality ratios that include nonperforming assets, past due loans or net charge-offs in the numerator or denominator results in distortion of these ratios and they may not be comparable to other periods presented or to other portfolios that were not impacted by purchase accounting. (4) Excluding the impact of losses and balances associated with BB&T's NPA disposition strategy, the adjusted net charge-offs ratio would have been 1.46%, 2.07% and 1.80% for the second quarter of 2011, and the fourth and third quarters of 2010. The adjusted net charge-off ratio would have been 1.52% and 1.94% for the nine months ended September 30, 2011 and 2010, respectively. Return to Table of Contents 14 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions, except average loan and average client size) SUPPLEMENTAL COMMERCIAL REAL ESTATE LOAN PORTFOLIO INFORMATION (1)(2) RESIDENTIAL ACQUISITION, DEVELOPMENT, AND CONSTRUCTION LOANS (ADC) As of/For the Period Ended September 30, 2011 Builder / Land / Land Condos / Construction Development Townhomes Total ADC Total loans outstanding $ 647 $ 1,653 $ 114 $ 2,414 Average loan size (in thousands) 208 496 877 367 Average client size (in thousands) 575 784 1,930 730 Nonaccrual loans and leases as a percentage of category 17.07 % 18.10 % 16.01 % 17.72 % Gross charge-offs as a percentage of category: Year-to-Date 7.24 10.95 6.38 9.71 Quarter-to-Date 3.29 11.95 6.90 9.39 As of/For the Period Ended September 30, 2011 Nonaccrual as a Gross Charge-Offs as a Percentage of RESIDENTIAL ACQUISITION, DEVELOPMENT, AND Total Percentage of Outstandings CONSTRUCTION LOANS (ADC) BY STATE OF ORIGINATION Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 1,076 19.34 % 11.55 % 7.96 % Virginia 481 6.15 2.32 4.26 South Carolina 207 19.09 13.34 24.29 Georgia 186 18.61 12.15 12.67 Florida 131 21.30 11.42 10.32 Washington, D.C. 74 1.80 14.00 - Tennessee 69 35.30 9.98 12.77 West Virginia 61 60.85 14.87 31.85 Kentucky 57 11.73 4.94 7.89 Maryland 43 3.35 0.24 - Alabama 29 59.71 5.44 - Total $ 2,414 17.72 % 9.71 % 9.39 % OTHER COMMERCIAL REAL ESTATE LOANS (3) As of/For the Period Ended September 30, 2011 Permanent Commercial Income Total Other Commercial Land / Producing Commercial Construction Development Properties Real Estate Total loans outstanding $ 892 $ 1,112 $ 8,935 $ 10,939 Average loan size (in thousands) 1,016 607 508 539 Average client size (in thousands) 1,392 718 774 795 Nonaccrual loans and leases as a percentage of category 2.69 % 10.53 % 3.33 % 4.01 % Gross charge-offs as a percentage of category: Year-to-Date 1.86 7.72 2.00 2.64 Quarter-to-Date 3.44 5.59 1.79 2.32 As of/For the Period Ended September 30, 2011 Nonaccrual as a Gross Charge-Offs as a Percentage of OTHER COMMERCIAL REAL ESTATE LOANS BY STATE OF Total Percentage of Outstandings ORIGINATION (3) Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 3,331 3.77 % 1.87 % 2.19 % Virginia 1,858 1.56 0.90 0.99 Georgia 1,617 6.31 4.68 2.30 South Carolina 809 10.14 6.88 5.87 Florida 737 6.25 7.67 8.15 Washington, D.C. 597 1.62 1.24 0.39 Maryland 559 0.70 0.27 0.09 Kentucky 442 1.31 0.31 0.48 West Virginia 438 0.38 0.27 0.04 Tennessee 342 8.85 1.74 3.31 Alabama 111 1.91 0.50 0.06 Other 98 - - - Total $ 10,939 4.01 % 2.64 % 2.32 % Applicable ratios are annualized. (1) Commercial real estate loans (CRE) are defined as loans to finance non-owner occupied real property where the primary repayment source is the sale or rental/lease of the real property. Definition is based on internal classification. Excludes covered loans and in process items. (2) Includes net charge-offs and average balances related to loans transferred to held for sale while they were held for investment. Loans transferred to held for sale are excluded from total loans outstanding. As of September 30, 2011, there were $11 million ADC loans and $11 million other CRE loans held for sale. All of the held for sale ADC and Other CRE loans are on nonaccrual status. (3) C&I loans secured by real property are excluded. Return to Table of Contents 15 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions, except average loan size) SUPPLEMENTAL RESIDENTIAL MORTGAGE PORTFOLIO INFORMATION (1) As of/For the Period Ended September 30, 2011 Construction / RESIDENTIAL MORTGAGE LOANS Prime ALT-A Permanent Subprime (2) Total Total loans outstanding $ 16,880 $ 1,777 $ 444 $ 428 $ 19,529 Average loan size (in thousands) 193 299 280 59 191 Average refreshed credit score (3) 729 699 728 578 723 Percentage that are first mortgages 100 % 100 % 99 % 81 % 99 % Average loan to value at origination 74 68 73 74 73 Nonaccrual loans and leases as a percentage of category 1.10 3.69 6.58 8.06 1.62 Gross charge-offs as a percentage of category: Year-to-Date 1.13 4.72 2.97 5.99 1.68 Quarter-to-Date 0.65 1.68 3.18 6.10 0.94 As of/For the Period Ended September 30, 2011 Nonaccrual as a Gross Charge-Offs as a Total Percentage of Percentage of Outstandings RESIDENTIAL MORTGAGE LOANS BY STATE Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 4,737 1.34 % 1.08 % 0.62 % Virginia 3,206 1.07 1.22 0.46 Florida 2,378 3.30 4.05 2.46 Maryland 1,832 1.49 1.39 0.37 South Carolina 1,808 1.77 1.81 0.84 Georgia 1,701 1.79 2.73 2.45 Texas 553 0.01 0.04 - Kentucky 517 1.08 0.45 0.14 Tennessee 412 1.96 1.00 0.26 West Virginia 380 1.23 0.55 0.61 Alabama 305 0.58 0.65 0.16 Washington, D.C. 251 1.11 1.08 0.51 Missouri 193 0.43 0.29 - Indiana 129 0.38 0.27 0.10 Other 1,127 2.23 1.60 0.87 Total $ 19,529 1.62 % 1.68 % 0.94 % SUPPLEMENTAL DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE PORTFOLIO INFORMATION (4) As of/For the Period Ended September 30, 2011 Residential Home Equity Home Equity DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE LOANS & LINES Lot/Land Loans Loans Lines Total Total loans outstanding $ 1,132 $ 6,355 $ 5,294 $ 12,781 Average loan size (in thousands) (5) 56 47 35 42 Average refreshed credit score (6) 725 726 763 748 Percentage that are first mortgages 100 % 80 % 29 % 61 % Average loan to value at origination 78 62 63 64 Nonaccrual loans and leases as a percentage of category 3.83 1.23 0.53 1.17 Gross charge-offs as a percentage of category: Year-to-Date 7.95 1.46 1.37 2.06 Quarter-to-Date 7.03 1.47 1.63 2.05 As of/For the Period Ended September 30, 2011 Nonaccrual as a Gross Charge-Offs as a DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE LOANS AND Total Percentage of Percentage of Outstandings LINES BY STATE OF ORIGINATION Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 4,306 1.33 % 2.10 % 2.03 % Virginia 2,905 0.66 0.99 1.11 South Carolina 1,189 1.63 2.57 2.05 Georgia 1,013 1.44 3.66 4.06 Maryland 825 0.94 1.65 1.82 West Virginia 772 0.96 1.04 1.24 Florida 669 1.74 5.54 5.04 Kentucky 589 1.14 1.04 1.18 Tennessee 344 1.18 2.62 2.73 Washington, D.C. 87 0.97 2.56 2.29 Other 82 0.62 0.67 0.10 Total $ 12,781 1.17 % 2.06 % 2.05 % Applicable ratios are annualized. (1) Excludes mortgage loans held for sale, covered loans, mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase and in process items. (2) Includes $307 million in loans originated by Lendmark Financial Services, which are disclosed as a part of the specialized lending category. (3) Weighted based on outstanding balance. (4) Direct retail 1-4 family and lot/land real estate loans are originated through the BB&T Community Banking network. Excludes covered loans and in process items. (5) Home equity lines without an outstanding balance are excluded from this calculation. (6) Based on number of accounts. Return to Table of Contents 16 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions) SUPPLEMENTAL TROUBLED DEBT RESTRUCTURINGS INFORMATION As of September 30, 2011 Past Due 30-89 Past Due 90+ Current Status Days Days Total Performing restructurings: (1) Commercial loans Commercial and industrial $ 64 100.0 % $ - - % $ - - % $ 64 Commercial real estate—other 123 99.2 - - 1 0.8 124 Commercial real estate—residential ADC 53 96.4 2 3.6 - - 55 Direct retail lending 131 92.9 8 5.7 2 1.4 141 Sales finance loans 5 83.3 - - 1 16.7 6 Revolving credit loans 50 79.4 7 11.1 6 9.5 63 Residential mortgage loans (2) 470 82.7 88 15.5 10 1.8 568 Specialized lending 41 89.1 4 8.7 1 2.2 46 Total performing restructurings 937 87.8 109 10.2 21 2.0 1,067 Nonperforming restructurings (3) 98 30.7 41 12.9 180 56.4 319 Total restructurings (2) $ 1,035 74.7 % $ 150 10.8 % $ 201 14.5 % $ 1,386 (1) Past due performing restructurings are included in past due disclosures. (2) Excludes restructured mortgage loans that are government guaranteed totaling $214 million. (3) Nonperforming restructurings are included in nonaccrual loan disclosures. Return to Table of Contents 17 BB&T Corporation Capital Information - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) As of / Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2011 2011 2011 2010 2010 Selected Capital Information (1) Risk-based capital Tier 1 $ 14,696 $ 14,363 $ 14,100 $ 13,959 $ 13,828 Total 18,839 18,641 18,389 18,319 18,465 Risk-weighted assets (2) 117,182 116,041 116,484 118,131 117,894 Average quarterly tangible assets 159,268 151,677 151,049 153,349 149,253 Risk-based capital ratios Tier 1 12.5 % 12.4 % 12.1 % 11.8 % 11.7 % Total 16.1 16.1 15.8 15.5 15.7 Leverage capital ratio 9.2 9.5 9.3 9.1 9.3 Equity as a percentage of total assets 10.5 10.7 10.6 10.5 10.7 Book value per common share $ 25.07 $ 24.37 $ 23.86 $ 23.67 $ 24.11 Selected Non-GAAP Capital Information (3) Tangible common equity as a percentage of tangible assets 7.1 % 7.2 % 7.2 % 7.1 % 7.0 % Tier 1 common equity as a percentage of risk-weighted assets 9.8 9.6 9.3 9.1 9.0 Tangible book value per common share $ 16.42 $ 15.95 $ 15.59 $ 15.43 $ 15.25 Calculations of Tier 1 common equity and tangible assets and related measures: Tier 1 equity $ 14,696 $ 14,363 $ 14,100 $ 13,959 $ 13,828 Less: Qualifying restricted core capital elements 3,249 3,249 3,248 3,248 3,255 Tier 1 common equity $ 11,447 $ 11,114 $ 10,852 $ 10,711 $ 10,573 Total assets $ 167,677 $ 159,310 $ 157,039 $ 157,081 $ 157,230 Less: Intangible assets, net of deferred taxes 6,330 6,353 6,374 6,391 6,419 Plus: Regulatory adjustments, net of deferred taxes 99 389 572 636 207 Tangible assets $ 161,446 $ 153,346 $ 151,237 $ 151,326 $ 151,018 Total risk-weighted assets (2) $ 117,182 $ 116,041 $ 116,484 $ 118,131 $ 117,894 Tangible common equity as a percentage of tangible assets 7.1 % 7.2 % 7.2 % 7.1 % 7.0 % Tier 1 common equity as a percentage of risk-weighted assets 9.8 9.6 9.3 9.1 9.0 Tier 1 common equity $ 11,447 $ 11,114 $ 10,852 $ 10,711 $ 10,573 Outstanding shares at end of period (in thousands) 697,101 696,894 696,285 694,381 693,560 Tangible book value per common share $ 16.42 $ 15.95 $ 15.59 $ 15.43 $ 15.25 (1) Current quarter regulatory capital information is preliminary. (2) Risk-weighted assets are determined based on regulatory capital requirements. Under the regulatory framework for determining risk-weighted assets each asset class is assigned a risk-weighting of 0%, 20%, 50% or 100% based on the underlying risk of the specific asset class. In addition, off balance sheet exposures are first converted to a balance sheet equivalent amount and subsequently assigned to one of the four risk-weightings. (3) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. BB&T's management uses these measures to assess the quality of capital and believes that investors may find them useful in their analysis of the Corporation. These capital measures are not necessarily comparable to similar capital measures that may be presented by other companies. Return to Table of Contents 18 BB&T Corporation Selected Items & Additional Information (Dollars in millions, except per share data) Favorable (Unfavorable) Selected Items Pre -Tax After -Tax Third Quarter 2011 Losses/write-downs related to NPA disposition strategy Other noninterest income $ (37 ) $ (23 ) Leveraged lease sale Other noninterest expense (16 ) 10 Second Quarter 2011 Losses/write-downs related to NPA disposition strategy Other noninterest income (27 ) (17 ) First Quarter 2011 Losses/write-downs related to NPA disposition strategy Other noninterest income (74 ) (46 ) Fourth Quarter 2010 Losses/write-downs related to NPA disposition strategy Other noninterest income (62 ) (39 ) Third Quarter 2010 Losses/write-downs related to NPA disposition strategy Other noninterest income (28 ) (17 ) Second Quarter 2010 No selected items noted First Quarter 2010 Colonial premises and equipment adjustment Occupancy and equipment expense 16 10 Contingency reserve adjustment Other noninterest expense 11 7 As of / Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2011 2011 2011 2010 2010 Selected Mortgage Banking Information Income statement impact of mortgage servicing rights valuation MSRs fair value increase (decrease) $ (299 ) $ (61 ) $ 41 $ 191 $ (101 ) MSRs hedge gains (losses) 329 59 (39 ) (176 ) 132 Net $ 30 $ (2 ) $ 2 $ 15 $ 31 Residential mortgage loan originations $ 5,549 $ 3,888 $ 5,802 $ 8,406 $ 6,656 Residential mortgage servicing portfolio (1) Loans serviced for others 66,305 65,872 64,894 61,795 60,207 Bank-owned loans serviced 22,413 20,956 21,174 21,680 20,258 Total servicing portfolio 88,718 86,828 86,068 83,475 80,465 Weighted-average coupon rate 5.10 % 5.14 % 5.17 % 5.26 % 5.37 % Weighted-average servicing fee 0.341 0.344 0.346 0.350 0.354 Selected Miscellaneous Information Derivatives notional amount $ 67,403 $ 58,060 $ 57,160 $ 65,386 $ 67,201 Fair value of derivatives 207 (29 ) (77 ) (69 ) 277 Accumulated comprehensive income related to securities, net of tax (2) 159 (128 ) (307 ) (333 ) 49 Common stock prices High 27.36 27.81 29.60 27.57 28.69 Low 18.92 25.24 25.95 22.15 21.72 End of period 21.33 26.84 27.45 26.29 24.08 Banking offices 1,780 1,778 1,781 1,782 1,790 ATMs 2,484 2,475 2,476 2,481 2,494 FTEs 31,684 31,617 31,365 31,354 31,331 (1) Amounts reported are unpaid principal balance. (2) Includes the impact of the FDIC loss sharing agreements on the covered securities. Return to Table of Contents 19 BB&T Corporation NON-GAAP Reconciliation Table Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 NON-GAAP Reconciliation Table 2011 2011 2011 2010 2010 Efficiency ratio - GAAP 66.1 % 64.1 % 67.4 % 60.9 % 57.3 % Effect of securities gains (losses), net (1.0 ) - - 2.4 5.6 Effect of merger-related and restructuring charges, net - (0.1 ) 0.1 (0.2 ) (0.4 ) Effect of losses/write-downs on NPA disposition loans (0.9 ) (0.7 ) (2.1 ) (1.5 ) (0.6 ) Effect of FDIC loss share accounting 0.1 0.3 - 2.0 0.6 Effect of foreclosed property expense (7.8 ) (6.6 ) (7.0 ) (7.1 ) (7.1 ) Effect of leveraged lease sale (0.8 ) - Effect of amortization of intangibles (1.1 ) (1.2 ) (1.3 ) (1.2 ) (1.3 ) Efficiency ratio - reported 54.6 55.8 57.1 55.3 54.1 Fee income ratio - GAAP 32.2 % 36.1 % 35.1 % 41.3 % 45.2 % Effect of securities gains (losses), net 1.1 - - (2.5 ) (5.8 ) Effect of losses/write-downs on NPA disposition loans 1.1 0.7 2.2 1.6 0.6 Effect of FDIC loss share accounting 4.9 4.0 2.8 1.4 2.3 Fee income ratio - reported 39.3 40.8 40.1 41.8 42.3 Year -to-Date Sept. 30, NON-GAAP Reconciliation Table 2011 2010 Efficiency ratio - GAAP 65.8 % 60.0 % Effect of securities gains (losses), net (0.4 ) 3.6 Effect of merger-related and restructuring charges, net - (0.9 ) Effect of contingency reserve - 0.2 Effect of losses/write-downs on NPA disposition loans (1.2 ) (0.2 ) Effect of Colonial premises and equipment adjustments - 0.3 Effect of FDIC loss share accounting 0.2 0.3 Effect of foreclosed property expense (7.1 ) (8.5 ) Effect of leveraged lease sale (0.3 ) - Effect of amortization of intangibles (1.2 ) (1.4 ) Efficiency ratio - reported 55.8 53.4 Fee income ratio - GAAP 34.5 % 42.3 % Effect of securities gains (losses), net 0.4 (3.9 ) Effect of losses/write-downs on NPA disposition loans 1.3 0.2 Effect of FDIC loss share accounting 3.9 2.1 Fee income ratio - reported 40.1 40.7 Return to Table of Contents 20
